                                                                              Danielle P. Light, Esq.

                                                                              450 Seventh Ave
                                                                              Suite 1408
                                                                              New York, NY 10123
                                                                              T. 212.643.6677
                                                                              F. 347.491.4048
                                                                              dlight@hasbanilight.com


March 18, 2020


VIA ECF
Judge Ann Donnelly
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       RE:     53rd Street LLC v. U.S. Bank National Association
               Case No.: 18-4203
               Enlargement Request


Dear Judge Donnelly,

This is a request for an enlargement of time to submit the memorandum on standing ordered by
Your Honor on March 16, 2020. The memorandum is currently due by March 20, 2020. We write
to request an enlargement of time until April 10, 2020 to submit the memorandum, or a date
convenient for the Court. No previous requests for enlargement have been made and Defendant’s
counsel consents to this request.

Plaintiff has good cause for this request. With schools in Manhattan being closed due to the
Coronavirus, the undersigned is homeschooling her two children while quarantined as a precaution
and in an attempt to avoid contracting the virus. This condition has made it very difficult to comply
with court deadlines.

Thank you for your time and consideration of this request.


                                                              Respectfully,


                                                              /s/ Danielle P. Light
                                                              Danielle P. Light, Esq.
                                                              Counsel for Plaintiff
